PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/557,040
Filing Date: 30 Aug 2019
Appellant(s): ISHIBE et al.



__________________
Mark L. Gleason
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/1/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (6,520,630) in view of Suzuki et al. (2015/0210081). 

(2) Response to Argument 4.2
	4.2.1 The disclosures of the cited prior art references fail to disclose each element of claim 1
Appellant argues that Oda has not been properly combined with Suzuki, as asserted by Examiner, because Oda teaches a detachable cartridge (Oda, fig. 8, item 22) while Suzuki teaches a non-detachable cartridge (Suzuki, fig. 11, item 9A). As such, Appellant insists, Examiner has erred in analogizing the two in the Final Rejection dated 4/30/2021. In other words, according to Appellant, the only proper combination of Oda with Suzuki would require the non-detachable cartridge of Suzuki to be equated to the non-detachable tank disclosed by Oda at figure 8, item 20. This reasoning has led to an argument that not all elements of claim 1 are disclosed in the prior art. 
In response, this argument is not persuasive. Examiner clearly mapped all elements of claim 1 onto the prior art in the Final Rejection; however, Appellant’s 
Further, it should be noted that, as with any two containers to be connected fluidically, neither, either or both containers can be detachable from their devices for maintenance or replacement without affecting the operation of the exchange of fluids between the two during an operational period. Thus, to argue that because the cartridge in one reference is detachable while the cartridge in the other is not, the shape of one cartridge could not be modified to be the shape of the other has no merit.

 	4.2.2 There is no motivation to modify the removable cartridge of Oda based on the fixed tank of Suzuki

Appellant contends that there would have been no motivation to enlarge the cartridge of Oda by adding a leg of the type disclosed by Suzuki. According to Appellant, “increase[ing] capacity of the tank [would not be] enough to motivate one skilled in the art to modify the shape of the tank. 
This argument is not persuasive. In the art of inkjet printing, cartridge capacity is related to cartridge replacement frequency and cartridge fit within the printer.  Therefore, minimizing unused spaced while maximizing storage capacity of the ink is a strong motivation. Improvements in these areas decrease waste and lower the frequency of maintenance in inkjet printing machines. As such, cartridges with the maximum possible storage sizes are desired. Therefore, the Examiner maintains that increasing the capacity of ink containers is indeed enough to motivate one of skill in the 
	

    PNG
    media_image2.png
    723
    575
    media_image2.png
    Greyscale

	
 	4.2.3 Modifying Oda based on Suzuki as set forth in the Office Action results in an inoperable device

	Appellant cites to Oda, col. 17, lines 40-46 to argue that, if the storage leg of Suzuki was added to Oda, the device would be inoperable. 
In response, it should be noted that this section of Oda explains how air is transferred between tank 20 and cartridge 22 of Oda when the liquid levels in the tank and cartridge are below the gas communication path 56A. However, Appellant has omitted that the Oda reference device clearly functions when the liquid level in the cartridge 22 is above the gas communication path 56A as well. By simply examining Oda’s figure 8, one skilled in the art understand that this figure shows gas being transferred from tank 20 into cartridge 22 to form bubbles in the ink-full cartridge when the liquid level in the cartridge is above the gas communication path 56A. Thus, the argument that the device resulting from the combination of Suzuki with Oda would be inoperable is incorrect. Simply because Oda does not have a dedicated gas return area in the cartridge of the type disclosed in figure 6 (item 52) of the present application does not render the device inoperable. Thus, adding the storage leg of Suzuki to the arrangement disclosed by Oda would not affect the general operating principles of gas and liquid transfer disclosed by Oda. 

	Arguments 4.3, 4.4, 4.5, 4.6 and 4.7 are not persuasive for the reasons stated above. 

	


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Alejandro Valencia
/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

Conferees:
Matthew Luu
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                                        

/JUSTIN P BETTENDORF/RQAS, OPQA  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.